Case 2:20-cv-00144-JDC-KK Document 32 Filed 12/01/20 Page 1 of 1 PageID #: 622




                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF LOUISIANA
                         LAKE CHARLES DIVISION


ROSALINA AYUYU DALAL, ET AL.                :         DOCKET NO. 20-cv-0144


VERSUS                                      :         JUDGE JAMES D. CAIN, JR.


UNITED SPECIALTY INS. CO., ET AL. :                   MAGISTRATE JUDGE KAY


                                     JUDGMENT

       For the reasons stated in the Report and Recommendation [doc. 31] of the

Magistrate Judge previously filed herein, determining that the findings are correct under

the applicable law, and noting the lack of objections to the Report and Recommendation in

the record;

       IT IS ORDERED that the Motion to Remand is DENIED and that all claims

against Eugene V. Bargeman are DISMISSED WITHOUT PREJUDICE.

       THUS DONE AND SIGNED in Chambers this 1st day of December, 2020.



                    _______________________________________
                              JAMES D. CAIN, JR.
                       UNITED STATES DISTRICT JUDGE
